Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-5, 12, and 17 were canceled. 
Claims 1-3, 6-11, 13-16 and 18-26 were amended. 
Claims 1-3, 6-11, 13-16, and 18-26 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claims 1-3, 6-8, 10-11, 13-16 and 23 drawn to an antibody comprising at least one engineered glycosylation site in the antibody Fab region, wherein the at least one engineered glycosylation site comprises an N-linked glycan having a functionalized sialic acid. 
Group II: claim 9 drawn to a conjugate comprising the antibody of claim 1 and a cargo covalently attached to the functionalized sialic acid.
Group III: claims 24-25 drawn to a method of using the conjugate of claim 9.

Group V: claims 18-22 drawn to a method of modifying an antibody to covalently attach the functionalized sialic acid to N-linked glycan.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking groups I-V appears to be a functionalized sialic acid linked at antibody Fab region. However, WO 2015/157446 (hereinafter WO ‘446; IDS) teaches the addition of functionalized sialic acid to the N-linked glycans of an antibody for creating an antibody-drug conjugate (page 8, second paragraph). WO ‘446 teaches cetuximab as a candidate antibody that could be modified (page 11, 3rd paragraph). The difference between WO ‘446 and instant application is that while WO ‘446 teaches the attachment of the functionalized sialic acid to the conserved Asn297, instant application claims that the attachment is in the Fab region. Liu et al (PlosOne, 2017, vol. 12, no. 1, page e0170013; IDS) teaches that about 30% of polyclonal human IgG molecules bear N-linked glycans in the Fab region (page 2, first paragraph). The addition of functionalized sialic acid to the Fab region of antibodies, which naturally comprise N-linked glycans in the Fab region, is obvious in view of the teachings of WO ‘446 and Liu et al.   Therefore, the technical feature linking the inventions of groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643         

/Brad Duffy/Primary Examiner, Art Unit 1643